      Case 1:19-cv-05801-KAM-SJB Document 29 Filed 02/05/21 Page 1 of 1 PageID #: 81




Erika H. Rosenblum, Esq.
Email: ERosenblum@kdvlaw.com



                                                     February 5, 2021

       VIA ECF
       Judge Kiyo A. Matsumoto
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11201

                           Re:   Morris Maya v. Leader Auto Group LLC and Jordan Daiagi
                                 Index No.: 19-cv-05801 (KAM)(JO)______________________

       Dear Judge Matsumoto:

               This office represents Defendants, Leader Auto Group LLC and Jordan Daiagi
       (collectively, “Defendants”) in the above-referenced matter.

               We write, with Ms. Elizabeth Foster, Esq, to respectfully request an adjournment of the
       status conference that is currently scheduled for March 1, 2021. The undersigned is participating
       in a mediation in an unrelated matter on that day and will not be able to attend the conference. We
       have spoken with Ms. Foster and determined that we are mutually available on March 9, 2021 for
       the conference. If the Court is unavailable on March 9, 2021, we respectfully request that the
       conference be adjourned to a date thereafter.

                We apologize for any inconvenience and thank the Court for its attention to this matter.

                                                     Respectfully yours,
                                                     Kaufman Dolowich & Voluck, LLP


                                                     Erika Rosenblum

       cc:      Ms. Elizabeth Foster, Esq. (via email)
                22 East Quackenbush Avenue
                Dumont, New Jersey 07628
                liztlaw@gmail.com
       4826-4020-8859, v. 1
